PER CURIAM
Defendant was convicted of felony assault in the fourth degree and interfering with making a report. The trial court imposed a durational departure sentence based on findings of persistent involvement in similar offenses and a “total disregard for the law.” On appeal, defendant argues that the sentence is unlawful because it is based on facts not admitted or found by a jury, in violation of Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004). The state concedes that, in light of our decision in State v. Perez, 196 Or App 364, 102 P3d 705 (2004), rev allowed, 338 Or 488 (2005), defendant is correct. We accept the concession.
Sentence vacated; remanded for resentencing; otherwise affirmed.